--------------------------------------------------------------------------------

EXHIBIT 10.1


RETIREMENT AGREEMENT
 
This Retirement Agreement (hereinafter the “Agreement”) is made between Dennis
Abramczyk (hereinafter “Mr. Abramczyk”), an individual, on behalf of himself and
his heirs and representatives, and Stage Stores, Inc., a Nevada corporation,
including its officers, directors, members, employees, affiliates, agents,
subsidiaries, attorneys, benefit plans and plan administrators, joint ventures,
successors and/or assigns (hereinafter collectively referred to as
“Stage”).  Mr. Abramczyk and Stage are collectively referred to in this
Agreement as the “Parties”.
 
In consideration of the covenants and agreements set forth in this Agreement,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Mr. Abramczyk and Stage, intending to be legally
bound, agree as follows:
 
1.         Employment Agreement.  Mr. Abramczyk and Stage are parties to an
Employment Agreement dated January 30, 2002 (the “Employment Agreement”).  Terms
not otherwise defined in this Agreement shall have the definitions given to them
in the Employment Agreement.
 
2.         Nature of Release.  This Agreement terminates the Employment
Agreement and resolves all past, pending, threatened, or possible claims, if any
there be, arising under any state,  federal or other law by Mr. Abramczyk, his
heirs and assigns and any derivative claims against Stage, its parent,
subsidiaries, related companies, or any Stage related entity or its current
and/or former officers, directors, members, attorneys, agents and employees,
arising out of the Employment Agreement, any other agreement to which Mr.
Abramczyk and Stage are parties (other than as described in Section 21 or
specifically elsewhere herein), or any other terms or conditions of Mr.
Abramczyk’s employment with Stage.
 
3.         Employment.  Mr. Abramczyk acknowledges that his employment with
Stage will terminate of his own voluntary action effective October 10, 2008 (the
“Retirement Date”).  The execution of this Agreement by Mr. Abramczyk shall
evidence Mr. Abramczyk’s resignation and retirement from his capacities as
Executive Vice President, Chief Operating Officer of the Peebles Division of
Stage as of the Retirement Date.
 
4.         Confidentiality of this Agreement.  Mr. Abramczyk agrees he will
maintain the terms of this Agreement in confidence in all circumstances and that
Mr. Abramczyk shall only apprise his immediate family and his chosen accountant
and/or legal representative to the extent necessary to perform services of the
terms and conditions of this Agreement except as it is necessary in the
enforcement of this Agreement.  Mr. Abramczyk shall also advise any member of
his immediate family and his chosen accountant and/or legal representative who
is apprised of the terms of this Agreement of the confidential nature of that
information, and any disclosure of the information by one of those individuals
to third parties shall be considered a breach of this Agreement by Mr. Abramczyk
and have the same consequences.  Notwithstanding the foregoing, Mr. Abramczyk
acknowledges that, if required, this Agreement will be filed by Stage with the
Securities and Exchange Commission.

 
 

--------------------------------------------------------------------------------

 
 
5.         Non-Admission.  The Parties acknowledge that this Agreement evidences
their mutual agreement regarding Mr. Abramczyk’s voluntary termination of their
employment relationship and is not an admission of any wrongdoing or liability
on the part of Stage or Mr. Abramczyk.
 
6.         Texas Contract.  The Parties agree that this Agreement constitutes a
contract to be governed by the laws of the State of Texas without regard to the
laws of any other location.  The Parties agree that they shall be subject to
Texas jurisdiction (including, as applicable, either a Texas state or federal
court in Harris, County or a duly appointed arbitrator) for any action to
enforce this Agreement or to remedy any breach of this Agreement.
 
7.         Health Insurance.  Mr. Abramczyk shall have the right to continue his
medical coverage under the terms of his current Stage executive group medical
plan for a one year period ending October 10, 2009, after which time he shall
have the right to continue medical coverage under the terms of the Stage group
medical plan applicable to its retired senior executives; provided, however, in
the event Mr. Abramczyk accepts full time employment subsequent to the
Retirement Date, he shall no longer have the right to continue that medical
coverage.
 
8.         Life Insurance.  Mr. Abramczyk’s life insurance coverage through
Stage will end at 12:01 a.m. local time on October 12, 2008.  Conversion options
are available and will be made known to him through the insurance carrier.
 
9.         Retirement Payments.  Exclusive of any other consideration or benefit
to Mr. Abramczyk set forth in this Agreement, in consideration of the agreements
made herein and as set forth in Sections 4.3.1 and 4.3.2 of the Employment
Agreement, Stage agrees to pay Mr. Abramczyk the following amounts, in each case
less applicable payroll taxes, withholding and other deductions, which may be
required to be withheld under any provision of applicable laws, agreements or as
otherwise requested by Mr. Abramczyk:
 
 
(a)
$688,000, representing one (1) times the aggregate of (x) his Base Salary plus
(y) the Incentive Compensation at the Target Rate as of the Retirement Date,
which shall be paid to Mr. Abramczyk in regular installments over a twelve month
period, commencing from the Retirement Date in accordance with Stage’s general
payroll practices,

 
 
(b)
Any Incentive Compensation for Stage’s current fiscal year, pro-rated through
the Retirement Date, to which Stage’s Board of Directors determines Mr.
Abramczyk is entitled, which shall be paid to Mr. Abramczyk in a lump sum on or
about April 1, 2009, and

 
 
(c)
$200,000, representing a Retirement Bonus, which shall be paid to Mr. Abramczyk
in one lump sum on or before November 10, 2008.

 
10.       Arbitration.  The Parties acknowledge that their employment
relationship and this Agreement relate to interstate commerce and agree that any
disputes, claims or controversies between them which may arise out of their
employment relationship and/or this Agreement shall be settled by
arbitration.  Any arbitration shall be in accordance with the Rules of the
American Arbitration Association governing individual employee agreements and
shall be undertaken pursuant to the Federal Arbitration Act.  Arbitration will
be held before a single arbitrator in Harris County, Texas unless the Parties
mutually agree on another location.  The decision of the arbitrator will be
enforceable in any court of competent jurisdiction.  The arbitrator may award
costs and attorneys’ fees in connection with the arbitration to the prevailing
party; however, in the arbitrator’s discretion, each party may be ordered to
bear that party’s own costs and attorneys’ fees to the extent a court of
competent jurisdiction would have such discretion.  The Parties agree that the
arbitrator shall have the authority to award all legal and equitable relief that
could be awarded by a court of competent jurisdiction; however, nothing in this
Agreement to arbitrate shall preclude Stage from obtaining injunctive relief or
other equitable relief from a court of competent jurisdiction prohibiting any
on-going breaches of this Agreement by Mr. Abramczyk while the arbitration is
pending.

 
- 2 -

--------------------------------------------------------------------------------

 
 
11.       Return of Property.  Mr. Abramczyk shall deliver to Stage at 10201
Main Street, Houston, Texas 77025, Attention:  Chief Executive Officer, on or
before the Retirement Date, any and all property of Stage, including but not
limited to keys, computers, credit cards, company car, documents (including
Confidential Information as defined herein and as described in Section 14)
and/or any other company property in Mr. Abramczyk’s possession or control.
 
12.       Taxes.  The Parties agree that all income and other applicable tax
liabilities, if any (including excise taxes and assessed interest and
penalties), related to this Agreement, are to be paid by the respective party.
 
13.       No Disparagement.  Mr. Abramczyk and Stage agree not to engage in any
disruptive or disparaging activities, directly and/or indirectly, concerning
each other.  This includes, but is not limited to, disparaging comments,
correspondence or conversations with any and all persons; provided, however,
this Section 13 shall not prevent either party from testifying truthfully if
compelled to do so by subpoena, court order, or other legal process, after
providing written notice to the other party.
 
14.       Confidential Information.  Mr. Abramczyk acknowledges that the
information, observations and data obtained by him while employed by Stage
concerning the business affairs of Stage (“Confidential Information”) are the
property of Stage.  Mr. Abramczyk shall not disclose to any unauthorized person,
or use for Mr. Abramczyk’s own purposes, any Confidential Information without
the prior written consent of Stage’s Chief Executive Officer or its Board of
Directors, unless and to the extent that the aforementioned matters become
generally known to, and available for use by, the public other than as a result
of Mr. Abramczyk’s acts or omissions.  Mr. Abramczyk shall deliver to Stage at
10201 Main Street, Houston, Texas 77025, Attention:  Chief Executive Officer, on
or before the Retirement Date, all memoranda, notes, plans, records, reports,
computer tapes, printouts and software and other documents and data (including
any and all copies thereof) relating to or containing any portion of the
Confidential Information, or relating to the business of Stage which he may then
possess or have under his control.
 
15.       Protection of Confidential Information.  Mr. Abramczyk agrees that,
due to his access to the Confidential Information, he would inevitably use
and/or disclose that Confidential Information in breach of his confidentiality
and non-disclosure obligations if he worked in certain capacities or engaged in
certain activities for a period of time following his employment with Stage as
an employee or consultant or on behalf of a Comparable Business in a position
that involves (i) responsibility and decision-making authority or input at the
executive level regarding any subject or responsibility, (ii) decision-making
responsibility or input at any management level in Mr. Abramczyk’s individual
area of assignment with Stage, or (iii) responsibility and decision-making
authority or input that otherwise allows the use of the Confidential Information
(collectively referred to as the “Restricted Occupation”).  Therefore, except
with the prior written consent of Stage, for the period of one year from the
Retirement Date, Mr. Abramczyk agrees not to be employed by, consult for or
otherwise act on behalf of any Comparable Business in any capacity in which he
would be involved, directly or indirectly, in a Restricted Occupation.  As used
in this Agreement, a “Comparable Business” means any business that (a) operates
apparel stores in small markets (i.e., with populations of less than 50,000),
and (b) operates a significant number of its apparel stores (25% or more of its
total apparel stores) in 10,000-30,000 square foot formats, and (c) has sales in
excess of $10 million per annum.  Mr. Abramczyk acknowledges that this
commitment is intended to protect the Confidential Information and is not
intended to be applied or interpreted as a covenant against competition.
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
16.       Non-Solicitation.  Mr. Abramczyk agrees that, for a period of one year
from the Retirement Date, he shall not directly or indirectly, on his own behalf
or for any other person or entity, induce or attempt to induce any employee of
Stage to leave the employ of Stage, hire any person who is an employee of Stage
as of or immediately prior to the time of such hiring, or induce or attempt to
induce any manufacturers’ representative, customer, supplier, licensee, agent or
any other person or entity having a business relationship with Stage to cease
doing business with or reduce the volume of its business with Stage.
 
17.       Damages.  Notwithstanding anything in Section 10, because of the
difficulty of measuring economic losses to Stage as a result of any breach of
this Agreement by Mr. Abramczyk, and because of the immediate and irreparable
damage that could be caused to Stage by such a breach for which it would have no
other remedy, Mr. Abramczyk agrees that Stage may enforce the provisions of this
Agreement by injunctions and restraining orders against Mr. Abramczyk for such a
breach in a court of competent jurisdiction pending arbitration, in addition to
any other available relief at law or equity.  Also, should Mr. Abramczyk breach
this Agreement, (i) any amounts paid by Stage to Mr. Abramczyk under Section 9
before the breach occurred must be refunded to Stage by Mr. Abramczyk within
thirty (30) days of the breach and (ii) any long-term incentive awards described
in Section 21 shall be forfeited.  In any action to enforce this Agreement, the
prevailing party shall be entitled to recover its costs and a reasonable
attorney’s fee.
 
18.       Release.  As a material inducement to Stage to enter into this
Agreement, Mr. Abramczyk hereby unconditionally releases and forever discharges
Stage and each of its owners, predecessors, successors, assigns, agents,
directors, officers, employees, representatives, attorneys, accountants,
divisions, subsidiaries, affiliates, and all persons acting by, through, under
or in concert with any of them for any and all charges, complaints, claims,
liabilities, obligations, promises, agreement, controversies, damages, actions,
causes of action, suits, rights, demands, cost, losses, debts and expenses
(including attorneys’ fees and costs actually incurred) of any nature
whatsoever, known or unknown, suspected or unsuspected, including but not
limited to rights under any and all federal, state or local laws prohibiting
discrimination, breach of contract or public policy, wrongful or retaliatory
discharge, defamation, personal or business injury claims growing out of any
legal restrictions on Stage’s right to terminate its employees that Mr.
Abramczyk now has, or holds or claims to have owned or held or which Mr.
Abramczyk would at any time heretofore have had, owned or held against Stage or
any Stage related entity arising before or as of the Effective Date.  This
specifically includes, without limitation, the federal Age Discrimination and
Employment Act of 1967 (“ADEA”), as amended, and all comparable state or local
laws prohibiting discrimination in employment based on age. Mr. Abramczyk hereby
expressly waives the benefit of any statute or rule of law which, if applied to
this Agreement, would otherwise exclude from its binding effect any claims not
now known by Mr. Abramczyk to exist.

 
- 4 -

--------------------------------------------------------------------------------

 
 
To comply with the Older Worker’s Benefit Protection Act of 1990 (the “Act”),
Stage has advised Mr. Abramczyk of the legal requirements of the Act and fully
incorporates the legal requirements of the Act by reference into this Agreement
as follows:
 
 
a.
This Agreement is written in layman’s terms, and Mr. Abramczyk represents that
he understands and comprehends its terms;

 
 
b.
Mr. Abramczyk has been advised of his rights to consult an attorney to review
this Agreement and have the benefit of an attorney through the settlement
process;

 
 
c.
Mr. Abramczyk does not waive any rights or claims that may arise after the date
this Agreement is executed;

 
 
d.
Mr. Abramczyk affirms that he is receiving consideration beyond anything of
value to which he is already entitled; and

 
 
e.
Mr. Abramczyk has been given a reasonable period of time to consider this
Agreement.

 
19.       Consideration Period, Limited Revocation And Effective Date.  The
Parties agree that Mr. Abramczyk was provided at least twenty-one (21) calendar
days during which to consider whether to sign this Agreement.  The signed
Agreement must be delivered to Stage Stores, Inc., 10201 Main Street, Houston,
Texas  77025, Attention: Chief Executive Officer, no later than 5:00 p.m.
C.S.T., on November 1, 2008.  In any event, Mr. Abramczyk will have seven (7)
calendar days from the date he signs and delivers a copy of this Agreement to
Stage Stores, Inc., 10201 Main Street, Houston, Texas  77025, Attention: Chief
Executive Officer, during which Mr. Abramczyk may revoke this Agreement by
delivering a signed and dated notice of revocation to Stage Stores, Inc., 10201
Main Street, Houston, Texas  77025, Attention: Chief Executive Officer.  This
Agreement becomes effective and enforceable when the seven (7) day revocation
period has expired if Mr. Abramczyk has not delivered a written revocation to
Stage Stores, Inc., 10201 Main Street, Houston, Texas  77025, Attention: Chief
Executive Officer, before that date (the “Effective Date”).
 
20.       Payment Of Other Compensation.  Mr. Abramczyk acknowledges that except
as set forth in Section 9, all compensation normally due him at the time of his
retirement will be paid by Stage within fourteen (14) calendar days from the
Retirement Date.  Except as set forth in Section 9, any other benefits to which
Mr. Abramczyk may be entitled shall be distributed in accordance with the terms
of the individual plan documents.

 
- 5 -

--------------------------------------------------------------------------------

 
 
21.       Long-Term Incentive Awards.  The Parties acknowledge and agree that
pursuant to the terms and conditions of various award agreements (a) Mr.
Abramczyk is fully vested in long-term incentive awards as set forth in Exhibit
A to this Agreement, (b) Exhibit A is accurate and complete, and (c) Mr.
Abramczyk is not entitled to any other long-term incentive awards.  With respect
to the Stock Options and Stock Appreciation Rights set forth in Exhibit A, Mr.
Abramczyk acknowledges that he will have one year from the Retirement Date
(until October 10, 2009) to exercise them, after which they shall be
forfeited.  Notwithstanding anything to the contrary in this Section 21, Mr.
Abramczyk understands and acknowledges that in the event that he accepts full
time employment in the retail industry after sixty (60) days from the Retirement
Date and prior to October 10, 2009, he will forfeit the right to exercise any of
the vested long-term incentive awards set forth in Exhibit A and the related
various award agreements shall be null and void as of the first day of the full
time employment.  Mr. Abramczyk agrees that within five business days after he
accepts full time employment of any kind, he must give written notice to the
Executive Vice President-Human Resources at Stage.
 
22.       Exchange Act Compliance.  Mr. Abramczyk acknowledges (a) that as an
officer of Stage he has received a copy of the Company’s 2008 Insider Trading
and Reporting Policy (For Directors, Executive Officers and Principal
Shareholders) (the “Policy”) and that he is a Section 16(a) Reporting Person as
identified on Exhibit A to the Policy, (b) that pursuant to Section 16(b) of the
Securities Exchange Act of 1934, as amended (“Section 16(b)”), directors,
officers and principal shareholders must disgorge profits received in the event
they purchase and sell, or sell and purchase, Stage’s common stock or other
equity securities within a six month period (any transaction executed within six
months of an opposite transaction) (“short-swing profits”), (c) that the
exercise of a stock option and the sale of the stock acquired does not trigger
liability for short-swing profits; however, the sale of the stock acquired from
the exercise of a stock option by a former officer or director of Stage will be
matched against all purchases of Stage stock within six months prior to the date
of sale of the stock acquired from exercise of the stock option and is therefore
reportable under Section 16(a) on Form 4; and Section 16(b) remains applicable
to former officers and directors for a period of six months after they cease to
be in those positions, (d) it is becoming common practice for shareholders of
public companies and their counsel to monitor transactions reported to the SEC
by directors, officers and principal shareholders of those public companies in
an effort to cause the disgorgement of profits made by those persons, (e) in
addition to the disgorgement of profits, those shareholders also seek the
reimbursement of their attorneys fees related to their investigation of Section
16(b) violations even if a lawsuit is not filed to recover the profits, and
(f) directors and officers may also be subject to SEC or court imposed civil
penalties of up to $100,000.  Therefore, Mr. Abramczyk acknowledges and agrees
as follows:
 
 
·
Transactions by him after the Retirement Date that occur within six months of an
opposite transaction that occurred before the Retirement Date must be reported
by him on a Form 4, the preparation and electronic filing with the SEC of which
he agrees to be solely responsible,

 
 
·
Transactions by him after the Retirement Date that do not occur within six
months of an opposite transaction that occurred before the Retirement Date do
not have to be reported on a Form 4,


 
- 6 -

--------------------------------------------------------------------------------

 
 
 
·
He need not file a Form 4 solely to indicate his resignation, and

 
 
·
He will indemnify Stage against, and immediately reimburse Stage for, any
losses, including attorney’s fees, Stage may incur as a result of any violation
by him of Section 16(b).

 
23.       Terms of This Agreement are Severable.  If any provision of this
Agreement is held invalid, the invalidity shall not affect other provisions or
applications of this Agreement which can be given effect without the invalid
provision or applications; and to this end the provisions of this Agreement are
declared to be severable.
 
24.       Entire Agreement.  The Parties agree that this Agreement contains the
entire agreement between them with respect to Mr. Abramczyk’s voluntary
termination of employment and supersedes all prior and/or contemporaneous
written or oral agreements between them (other as described in Section 21 or
specifically elsewhere herein).  The Parties also agree and acknowledge that no
other promises or agreements have been offered before this Agreement and that no
other promise or agreement between the Parties will be binding unless it is in
writing and signed by the Parties.
 
25.       MR. ABRAMCZYK ACKNOWLEDGES THAT HE HAS CAREFULLY READ THIS AGREEMENT,
KNOWS AND UNDERSTANDS ITS CONTENT AND MEANING, AND HAS NOT BEEN COERCED OR
THREATENED INTO SIGNING IT. MR. ABRAMCZYK REPRESENTS THAT HE UNDERSTANDS THAT HE
HAS 21 DAYS (OR MORE) TO CONSIDER THIS AGREEMENT AND THAT HE MAY REVOKE THIS
AGREEMENT WITHIN 7 DAYS AFTER HE SIGNS IT.  MR. ABRAMCZYK FURTHER REPRESENTS
THAT HE FULLY UNDERSTANDS HOW TO EXERCISE THAT RIGHT OF REVOCATION SHOULD HE
CHOSE TO DO SO. MR. ABRAMCZYK IS HEREBY ADVISED TO CONSULT WITH AN ATTORNEY OF
MR. ABRAMCZYK’S CHOOSING REGARDING THE EFFECT OF THIS AGREEMENT PRIOR TO SIGNING
IT.
 
The Parties enter into this Agreement voluntarily and with full knowledge of its
contents.
 
READ THIS AGREEMENT CAREFULLY BEFORE SIGNING.
 
Signed this      15      day of    October     , 2008.
 

 
/s/ Dennis Abramczyk
 
Dennis Abramczyk



Signed this     14th  day of     October     , 2008.
 
 

 
Stage Stores, Inc.
             
By:
/s/ Andrew T. Hall
   
Name: Andrew T. Hall
   
Title: President & COO


 
- 7 -

--------------------------------------------------------------------------------

 
 
ACKNOWLEDGMENTS


STATE OF       Virginia                         )
                                                              )         ss:
COUNTY OF      Mecklenburg             )
 
On this   15th     day of   October   , 2008, before me, a Notary Public,
personally appeared Dennis Abramczyk, to me known to be the person who executed
the foregoing Retirement Agreement, and acknowledged that he executed it as his
free and voluntary act and deed.
 
Given under my hand and seal the day and year last above written.
 

 
/s/ Terry S. Thomas
 
Notary Public

 
My Commission Expires:  __November 30, 2010 ______
 
STATE OF TEXAS                               )
                                                              )         ss:
COUNTY OF HARRIS                        )


On this    14th    day of   October   , 2008, before me, a Notary Public,
personally appeared Andrew T. Hall, to me known to be the identical person who
executed the foregoing Retirement Agreement as the authorized representative of
Stage Stores, Inc. and acknowledged to me that he executed the same as his free
and voluntary act and deed and as the free and voluntary act and deed of such
corporation, for the uses and purposes therein set forth.
 
Given under my hand and seal the day and year last above written.
 

 
/s/ Melinda Jo Perry
 
Notary Public

 
My Commission Expires:      August 1, 2009                     

 
- 8 -

--------------------------------------------------------------------------------

 

Exhibit A


Dennis Abramczyk Vested Long-Term Incentive Awards




Stock Options


Grant
Date
Number
of Shares
Exercise Price per Share
8-24-01
28,125
$6.67
8-24-01
28,125
$7.22
3-30-05
10,428
$17.01





Stock Appreciation Rights


Grant
Date
Number
of Shares
Exercise Price per Share
3-17-06
11,250
$19.18
3-28-07
5,000
$22.96

 
 
- 9 - 

--------------------------------------------------------------------------------